Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1-4 are objected to for “identified”. It is suggest to use “designated”; instead. 
	Claims 5, 7 are objected to for “characterized”.  This word is redundant. 
	Claim 5 is objected to for “then” at steps (2), (5). It is suggested to delete “then”.
	Clams 5, 6, 7, 8, 9 are objected to for “future use” at steps (1) and (2). It is suggested to delete this phrase. 
	Claim 6 is objected to for “then” at steps (2), (5).
	Claim 7 is objected to for “then” at steps (2), (5). 
	Claim 8 is objected to for “then” at steps (2), (5).
	Claim 9 is objected to for “then” at steps (2), (5). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "improving" in claim 6 is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on what standard(s) the “fermentation quality” is improve. Additionally, while product quality is a clear phrase, it not clear what is meant by “fermentation quality”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101:  The claimed invention is directed to non-statutory subject matter because: the naturally occurring Planococcus species, although nominally falling within at least one of the four eligible categories, are directed to a judicial exception to 35 U.S.C. 101 (i.e., naturally occurring product). 
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed bacterial species have been isolated from natural sources such as shrimp paste, thus a naturally occurring product.  
Paragraph [0016] of the instant specification clearly discloses that these Planococcus species  have been isolated from fresh shrimp paste.

Applicants are referred to Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc. In Myriad, The Supreme Court considered the patent eligibility of several claims directed to isolated DNA related to the human BRCA1 and BRCA2 cancer susceptibility genes. The Supreme Court held that certain of Myriad Genetics' claims to isolated DNA are not patent -eligible, because they read on isolated naturally-occurring DNA that is a “product of nature”. The Court held that isolating a "gene from its surrounding genetic material is not an act of invention".
In the instant case, isolating Planococcus species from fresh shrimp paste is not an act of invention. 
Furthermore, isolating a Planococcus sp. from a natural source is trivial and known in the art. Applicant is referred to Yoon et al. (Int. J. System. & Evolutionary Microbiol. 53: 2013-2017 (2003). Yoon discloses the isolation of Planococcus maritimus from sea water. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105901651 (English Abstract, hereinafter R1) in view of Yoon et al. (Int. J. System. & Evolutionary Microbiol. 53: 2013-2017 (2003) (hereinafter R2).
Claims 5-9 are limited to methods of fermenting fish sauce using various Planococcus sp. These methods are limited to preparation of the raw material, preparation of bacterial starters, fermentation conditions, filtration of the fermented sauce and sterilization and aseptic packaging of the final product. 
R1 discloses a method for producing fish sauce comprising: cleaning fish, removing internal organs, chopping fish and adding salt. A starter is prepared by culturing Halobacteriaceae species (CGMCC 1.10122), Halobacterium mukohataei and Halogranum rubrum. The fermentation broth comprising said species is added to fish substrate and the mixture is fermented. The fermented product is finally filtered and sterilized. 
The concentration of sea salt is 10-20 wt. %. The ratio of species used is 1-3: 1-3: 1-3. 
The bacterial species are used at 10^7 to 10^9 CFU/ml. 
Fermentation is carried out at 30-46 C for 2-6 months. 
The fermented product is heat treated at 90 C for 15 min. and filtered.
The filtered product is packaged, sealed and sterilized at 90 C. 
However, R1 is silent to the use of Planococcus sp. as presently claimed. 
R2 discloses a Planococcus maritimus
R2 describes the isolated species as salt tolerant (0-17%), while optimal growth occurs in the presence of 2%  (w/v) NaCl. The species hydrolyzes casein (proteolytic species). 
While R2 does not disclose the claimed strains or does not mention the use of the species in fermenting fish sauce, the outstanding properties of the species make the species an ideal candidate for fermenting fish sauce. The low salt (2%) bringing about optimal growth and proteolytic activity as disclosed by R2. It is known in the art that fish sauce is traditionally produced by the use of visceral proteases in fish, squid, etc. Furthermore, microbial fermentations of fish sauce are also based on the proteolytic activity of the species used. This is due to the fact that protein hydrolysis and production of amino acids is the key to producing fermented fish sauce. Therefore, Planococcus maritimus, being salt tolerant and proteolytic as disclosed by R2, would have been a replacement for the bacterial species disclosed and used in fish sauce fermentation as taught by R1.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using Planococcus maritimus as motivated by R2. Since the claimed species is both salt tolerant or optimally growing at low salt concentration (2% w/v) and proteolytic, there would have been a reasonable expectation of success in producing fermented fish sauce having a low salt concentration, absent any evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791